Exhibit Brookfield Infrastructure Partners Announces Year-End 2009 Results Quarterly Distribution Increased by 3.8% to US$0.275 per Unit HAMILTON, BERMUDA(Marketwire - February 8, 2010) - Brookfield Infrastructure Partners L.P. (the "Partnership") (NYSE: BIP) (TSX: BIP.UN) today announced its results for the year ended December 31, 2009, as well as those of its subsidiary, Brookfield Infrastructure L.P. (together with its subsidiaries "Brookfield Infrastructure")(1). Adjusted net operating income ("ANOI")(2) for Brookfield Infrastructure totalled $117.4 million ($2.46 per unit) for the year ended December 31, 2009 compared to ANOI of $59.7 million ($1.54 per unit) in 2008. Brookfield Infrastructure's ANOI increased 24% over 2008 after adjusting for non-recurring revenue and the impact of TBE, which was sold in 2009. These results reflect the six week contribution from investments in Prime Infrastructure, Dalyrmple Bay Coal Terminal ("DBCT") and PD Ports following close of the recapitalization transaction on November 20, 2009, as well as strong performance from growth at Transelec. Excluding the impact of TBE and non-recurring revenue in 2008, ANOI from utility and energy operations was $55.8 million, a 35% increase versus 2008. Brookfield Infrastructure's timber operations continued to be impacted by the softness in the U.S. housing market. As a result of a depressed price environment and a reduction in harvest levels to preserve inventory value, ANOI from timber operations declined to a loss of $2.6 million, a 120% decrease compared with In the fourth quarter of 2009, ANOI for Brookfield Infrastructure totalled $20.5 million ($0.27 per unit) compared to ANOI of $11.3 million ($0.29 per unit) in 2008. The increase in ANOI over the prior year was primarily due to inclusion of results from Prime Infrastructure, DBCT and PD Ports for the six-week period following acquisition close. ANOI from Brookfield Infrastructure's transmission operations increased $3.7 million due to growth at Transelec associated with the increase in its regulated rates and additions to its asset base. In the fourth quarter of 2009, Brookfield Infrastructure's timber operations reported a negative ANOI of $2.7 million reflecting continued weakness in timber markets. The following table presents the results for Brookfield Infrastructure on a total and per unit basis: Three months ended Dec. 31, Year ended Dec. 31, US$ millions (except per unit amounts) 2009 2008 2009 (3) 2008 ANOI $ 20.5 $ 11.3 $ 117.4 $ 59.7 –per unit(4) $ 0.27 $ 0.29 $ 2.46 $ 1.54 Net income $ (7.7 ) $ 21.5 $ 47.8 $ 28.0 –per unit(4) $ (0.10 ) $ 0.55 $ 1.00 $ 0.72 The following table presents both net income and ANOI by segment: Three months ended Dec. 31, Year ended Dec. 31, US$ millions, unaudited 2009 2008 2009 2008 Net income (loss) by segment Utilities and energy $ (1.6 ) $ 15.1 $ 76.2 $ 39.9 Transportation (5.9 ) ― (5.9 ) ― Timber (7.4 ) 14.4 (26.0 ) 6.7 Corporate 7.2 (8.0 ) 3.5 (18.6 ) Net (loss) income $ (7.7 ) $ 21.5 $ 47.8 $ 28.0 ANOI by segment Utilities and energy $ 19.4 $ 15.7 $ 127.5 $ 64.0 Transportation 13.8 ― 13.8 ― Timber (2.7 ) 2.1 (2.6 ) 12.8 Corporate (10.0 ) (6.5 ) (21.3 ) (17.1 ) ANOI $ 20.5 $ 11.3 $ 117.4 $ 59.7 "2009 was a transformational year for Brookfield Infrastructure," said Sam Pollock, Chief Executive Officer of Brookfield's Infrastructure Group. "Following the recapitalization of Prime Infrastructure, we own a premier portfolio of infrastructure assets and have operating platforms with scale in the utilities and energy, transportation and timber sectors." "As we look forward to 2010, we have considerable opportunities to invest in the growth of a number of our strong franchises at attractive returns. Furthermore, with our successful $940 million equity offering, we demonstrated that we have the ability to raise a substantial amount of equity for investments that are accretive to unitholder value. As a result, we are well positioned to take advantage of an attractive acquisition environment that we see developing during the year." Increased Distribution The Board of Directors of the general partner of the Partnership has declared a quarterly distribution in the amount of US$0.275 per unit, payable on March 31, 2010 to unitholders of record as at the close of business on February 26, 2010. This is an increase of US$0.01 or 3.8%. The Partnership's dividend policy is to retain sufficient cash flow to fund growth opportunities within its business while maintaining or improving its credit profile. The Partnership believes that an annual payout to unitholders of 60% to 70% of normalized ANOI accomplishes this objective. Over the coming years, the Partnership is targeting to grow its distribution at an annual rate between 3% and 7% given the underlying growth profile of its business. "With the projected growth in our businesses, even without a full recovery of the timber business, our payout ratio is near the bottom of our target range. For that reason, we are pleased our Board of Directors announced an increase of 3.8% for our quarterly distribution," concluded Sam Pollock. Information on the Partnership's declared distributions can be found on the Partnership's website under Investor Relations/Distributions. International
